DETAILED ACTION
This action is responsive to the Application filed 10/28/20.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Landsman et al, USPubN: 2003/0028565 (herein Landsman) in view of Judson, USPN: 5,737,619 (herein Judson), Krassner et al, USPubN: 2005/0038900 (herein Krassner), Libes et al, USPubN: 2006/0242017 (herein Libes) and Walczak et al, USPubN: 2006/0100928 (herein Walczak).
	As per claim 1, Landsman discloses a method, comprising:
	displaying, by a web browser (displayed by the browser ... on an interstitial basis – Abstract), advertisement content having a predetermined duration (ads are displayed ... interval of time ... after a user has clicked - para 0016: step 1065- Fig. 10; interstitial interval... interstitially plays an advertisement ... at start of the interval - para 0143) on a display device, in response to the web browser initiating a loading of user requested content (after a user has clicked on ... link displayed by a browser to retrieve a desired web page - para 0016; user-initiated ... transition to a new content - para 0134, 0136) on the display device;
	determining, by the web browser, that the loading of the user requested content has concluded (information ... through setting ... program variables ... callback to the Adcontroller applet... indicating when content page ... has completed its download... can be used to play a next advertisement, start and stop a play ... timer based, ad play ... suspend... advertisement play - para 0176) to define a predetermined or expected stop event for the user requested content (e.g. page has been downloaded ... assembled and ready to be rendered - para 0042 – Note1: downloaded content/page - per click-stream's successive web pages - made ready or assembled for their rendering reads on determined stop event at which download content per user request is completed, the content locally stored underneath the browser runtime and made ready to be loaded for foreground rendering to the user);
	ceasing, by the web browser, displaying the advertisement content in response to the stop event (see Note2), wherein the stop event occurs prior to (para 0042, para 0110 - Note2: sensor applet combined with control applet - see para 0180, 0042 - associated with “whichever comes first” events such as click stream's and completion of a download - completion of a download - para 0110 - indicative that a requested content or displayable file has fully been downloaded for immediately returning control - prematurely terminated, control is returned - para 0110; prematurely terminated, para 0042 - to the user, including a premature termination of ads display read on stop event detected from monitoring effect in listening for click transition, and triggering/activating return control to the user when requested content has reached its download completion point, i.e. said stop event asynchronously ending display of a advertisemnt prior to the pre-defined interstitial interval in terms of prematurely returning control to the user) or after an end of the predetermined duration (see above) on ihe display device; and
	redirecting, by the web browser and in response to the ceasing, the user to (see para 0110) the user requested content.
	A) Landsman does not explicitly disclose ceasing display of the advertisement content responsive to stop event, when the stop event occurs after an end of a predetermined duration on the display device.
idle time can have a start-point and end-point, the start point as point in time at which content starts to be downloaded or retrieved responsive to user’s trigger/click or active link actuation, the end-point being point in time at which the user actively (terminating the advertisement... at a request of the user - para 0159; until the user terminates execution – para 0114; terminates the advertisement …upon a close request by the user – para 0161) terminates the ads, or where retrieved/downloaded content is ready to be rendered by the browser (i.e. amount of time ... wait for ... content are fully downloaded - para 0161) or representing the end of such interval taken by the downloading (idle time downloading — para 0018; para 0180, 0110), the download wait time or latency construed as interstitial interval (see Landsman: during an interstitial ... accesses the advertisement from local cache and displays it ... until ... that next successive page is downloaded - para 0017) being a well-known practice as shown per the interstitial ads display by Judson. 
	More to the point, interstitial content display-associated with browser environment foreground by Judson (claim 12: col. 12), is shown as a way to exploit idle time in the session between tserver and client (Judson: col. 10 lines 16-26), or presented as advertisements while the client waits for a hypertext document to be downloaded (Judson: col. 2 lines 37-48) the download tracking thereof being transparent to the foreground. Hence, download completion indicative that one interstitial interval has reached or passed its end point is recognized; i.e. stop event being a point in time occurring after the end of one such interstitial or idle interval.
	Krassner also discloses web browser events tracked by a interstitial ads mechanism, which also implements click-stream triggered interstitial advertisements or banners (Krassner: para 0026; Fig. 5) whose display is exploiting and are limited to download latency (Krassner: para 0021); hence the time latency for the download as interval starting and ending interstitial advertisement display time, the ending signifying that interstitial interval has reached or passed its end point.
	Walczak discloses interstitial ads (Walczak: para 0032, 0059; 0062, 0066), where foreground ads are displayed during transition intervals between successive pages rendering, the execution of ads delivered; hence interval of time prescribe for this ads display defines a start point and a end point with the latter signifying that interstitial interval has reached or passed its end point, responsive to conclusion of a downloading triggered by a web page request (Walczak: para. 0026; Fig. 2)
	also discloses this interstitial wait time concept associated with loading a web page (para 0137) in a wireless NW, the loading associated with interstitial ads to compensate for the download latency (para 0138); hence pre-established end point of such wait time discloses a defined interval with a start point and an end point, the latter signifying that interstitial interval has reached or passed its end point, responsive to conclusion of a downloading per a web page request.
	Thererefore, it would have been obvious at the time the invention was made for one skill in the art implement interstitial advertisement in conjunction with browser recognition of idle time so that the interval where the browser would be idle would have a defined start point and an end point such that advertisement application can exploit of unused browser resources to display interstitial display during such interval, starting from specific start event like a user click, and an end event defining the time ending of that interstitial interval, the end point as shown in Libes, Walczak, Judson and Krassner effect of exploiting a download latency or wait interval to occupy unused resources by the browser and thereby insert interstitial ads display up until such time point identified or prescribed as stop event occurring after an end of a predetermined duration on the interstitial interval; because
	exploiting the stretch of idle interval by this time-bounded interstitial advertisement from a start-point extended to an definite end-point or slightly beyond it as set forth above would a) maximize time-efficient availability of data without taxing on the user satisfaction/patience; b) minimizing user’s impression of latency between end of a content download and start of its being displayed in accordance with initiation by subscriber(s) of a content provisioning service; and c) thereby enhancing the user with a better viewing experience in combining intelligent interstitial ads display with the click-stream paradigm that not only provides the user with selective options to experience the ads for view, while concurrently offering the user with control by which the user can alter the ads display but also mitigates effect of the user having to subjectively endure a wait or latency; d) induce desirability of certain online products in utilizing of interstitial resources whereby appropriate background listening/media content can be made known to a browsing user without directly extensively tying up foreground resources and underlying browser/application resources while the user is being subjected to wait for download and playing of user content as set forth above.
	As per claim 2, Landsman does not explicitly disclose ( method of claim 1), wherein the loading of the user requested content is monitored in response to the displaying.
	Ads playing is configured with a timer (Landsman: para 0159) whereas display of content is dependent of loading time latency, such that displaying of intestitial ads is to exploit idle time associated with monitoring interval of wait time or duration latency for download of user- requested content/page to be loaded, whereas implementing this end-point (i.e. download completion event) monitoring has been shown with the teachings by Judson, Krassner, Walzack and Libes. 	Accordingly, monitoring of this loading in conjunction a triggered interstitial display whose duration has a limit being caused by a stop event has been addressed per the obviouness rationale A) in claim 1; hence loading of the user requested content being monitored in response to the displaying, and that monitoring of this ads displaying in terms of tracking a event-driven duration in response to the interstitial displaying mechanism would have been obvious for the same reasons set forth with the stop event being rendered in said rationale A from above.
	As per claim 3, Landsman discloses method of claim 1, further comprising receiving input to stop the displaying of the advertisement content (occurrence of a shutdown event... user initiated ... closing an advertisment window- para 0151; terminating the advertisement... at a request of the user - para 0159; prematuraly terminated by the user - para 0042) on the display device.
	As per claim 5, Landsman discloses (method of claim 1), comprising displaying the advertisement after re- directing a user to a foreground operation (returns control …to permit the browser, if a next … web page has been downloaded … to render that …page to the user – para 0042; control is returned … completion of the download and interpretatio of HTML code …next content page and subsequent execution … execute operations for that page – para 0110).
	As per claim 6, Landsman discloses method of claim 1, wherein at least one of a user selection, a user flagging or a user interaction (rendered ... in response to next user-initiated transition - para 0135; occurrence of a shutdown event... user initiated ... closing an advertisment window- para 0151; terminating the advertisement... at a request of the user - para 0159; until the user terminates execution – para 0114; terminates the advertisement …upon a close request by the user – para 0161) with the advertisement content is recorded.
	As per claim 7, Landsman discloses method of claim 1, wherein the advertisement content is interactive (refer to claim 6).
	As per claim 8, Landsman does not explicitly disclose method of claim 1, wherein the display device is a mobile device and the user requested content is a webpage within an app.
	Landsman discloses requested web page to be presented on a web browser, whereas Libes discloses use of application of a mobile device to be associated with ads presentation (para 0045- 0046, 0051-0052; 0088, 0090-0092), the use of mobile device to integrate content sought by a users and advertisement display also shown in Walzack's method to present interstitial ads (para 0017- 0019; para 0026, 0028, 0039, 0042)
	Based on advent of mobile technology to be coupled with ongoing capabilities of the Internet Browser methodology with application advances made for this methodogy such as online apps and web-based applications, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement advertisement and provision of web content in Landsman so that the host browser device and its display means, based on the teachings by Libes and Walzack, pertain to a mobile device operative so as to support user applications and content provision, where the requested content is a webpage within an app because
	use of mobile device display device as set forth above, would be using reliable communication protocols integrated with Web wireless paradigm and exploting mobile techonology advances, as well as pertinent apps features, which would be affording the user with highly interactive possibility in utilizing mobile apps, and this possibility would not only give the user additional control in manipulating the application or its advertisement portion in accordance to the user preferences, but also enhance the usability of the intended application while rendering it be realizable within a user-friendly configuration not bound geographically to a standstill state of a non-portable application host.
	As per claim 9, Landsman discloses method of claim 1, further comprising determining that the advertisement content (e.g. downloaded from the distribution server -para 0046; distribution server, agent... transparently ... downloads into the ... cache - para 0088; download queue 1710, get next Ad Descriptor 1720, download 1730 - Fig. 17; once a user supplies an URL of interest, the browser … sends an appropriate command …to access and download – para 0006) is needed from a content server, in response to at least one of: the web browser initiating the loading (page 35 is being requested ... interstitial advertisement - para 0099; Fig. 1 A, Fig. 2A; User-initiated event... to download 1540 - Fig. 15) of the user requested content or an insufficient cache of the advertisement content on the display device.
	As per claim 10, Landsman discloses method of claim 1, further comprising redirecting, by the web browser and in response to the ceasing, a user to the user requested content (returns control to the browser...webpage has been downloaded ... that particular page to the user - para 0042; control returned... to the browser ... await... interpretation of the HTML code that forms the next... page -para 0110).
	As per claim 11, Landsman does not explicitly disclose (method of claim 1), wherein the web browser is part of an app.
	But mobile application operative or “apps” with a mobile browser is a combination implemented on mobile device or portable phone as per the teachings by Libe and Walczak per the obviousness set forth in claim 8.
	Therefore, implementing a browser application of Landsman (Fig. 1B, 1E, 2A, 2B) as part of a mobile app would have been obvious for the same reasons set forth with obviousness of claim 8 for mobile device for requested browser content.
	As per claim 12, Landsman discloses method of claim 1, wherein the advertisement content is obtained from a cache (e.g. fully downloaded advertisement... played from browser cache, downloading of an advertisement file - para 0108; step 70 - Fig. A; para 0109) on the display device.
	As per claim 13, Landsman discloses method of claim 1, further comprising displaying on the display device at least one of a quantity of the advertisement content (content files such as advertisements… that are to be played to the user – para 0020; provided as interstitial or “push” … downloading and rendering of advertisement HTML files … tags which reference ad files – para 0024; ad files from its local cache and disseminated … to any client PC – para 0029 ;referring pages advertisement ads files – para 0036 – Note3: files stored, fetched in a certain proportion or plurality reads on a quantity of ads content), an update about new advertisement content (e.g. update any of its advertisements – para 0052) or a delay.
	As per claim 14, Landsman discloses method of claim 1, wherein the loading of the user requested content into the local storage associated with the software includes the loading of the user requested content into runtime memory (see Note1 in claim 1) of the web browser (see para 0043) that runs the user content in a background operation (see background tracking of download completion for rendering at the browser - per rationale A in claim 1) on the display device.
	As per claim 15, Landsman discloses (method of claim 1) loading of the user requested content into the local storage (refer to claim 14) associated with the software; but does not explicitly disclose
	wherein the loading of the user requested content into the local storage includes the loading of the user requested content into working memory of an app that runs the user content in a background operation on the display device.
	But mobile application equipped with apps and foreground display and background storage of contents associated with the apps has been rendered obvious per rationale of claim 8 from above.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement foreground display and loading of background content destined for the foreground per Landsman’s method so that loading of the user requested content into the local storage includes the loading said content into working memory of an app (as one mobile application that runs the user content in a background operation on the display device), for obvious reasons set forth with rationale of claim 8 from above, using benefits of the mobile technology combined with internet/browser methodology
	As per claim 16, Landsman discloses (method of claim 1), wherein the stop event (see Note2 in claim 1) is triggered by the software (awaits completion of the download – para 0110; loops back to await completion of the download – para 0189) monitoring a status of the user requested content until the user requested content is in a usable format (e.g. returns control to the browser...webpage has been downloaded ... that particular page to the user - para 0042, para 0110 – refer to redirecting per claim 10) for running by the software that runs the user requested content.
	As per claim 17, Landsman does not explicitly disclose (method of claim 1), wherein the loading of the user requested content is into local storage associated with software that runs the user requested content in a background operation on the display device.
	Browser fetching of downloaded content from local storage for rendering (see HTML code that forms that next content page and subsequent execution — para 0110) entails a foreground operation that relies on completion state of a download that operate of I/O activities and socket transport layer beneath a browser layer; hence background tracking of a download status (see : until the next successive content web page is fully downloaded and assembled — para 0110) is recognized.
	Tracking of end point of interstitial download for enabling a target or requested content to be played is shown with the stop event being an obvious feature for returning control to an user browser or for ceasing display of a interstitial advertisement per the teachiings by Judson, Krassner, Walczak and Libes per rationale A in claim 1, the stop event indicative of a download completion signifying monitoring or sensing software necessarily behind or underneath a rendering software like a foreground browser.
	Therefore, as (foreground) rendering of user content is dependent of completion state of a download as per the well-known interstitial ads display by Judson (see Landsman: during an interstitial ... accesses the advertisement from local cache and displays it ... until ... that next successive page is downloaded - para 0017), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement monitoring software or logic for detecting the stop event or conclusion of a interstitial download as background operation — as construed from rationale A in claim 1; i.e. stop event per Judson, Krassner, Walczak and Libes — wherein the background operation is configured to return control to a foreground browser for effect of loading of the user requested content into local storage as result of such stop event for use by a browser software that runs said user content; because provision of logic or listener means configured independent (separate) from a foreground software and for solely tracking download state and loading downloaded content for use at a higher layer ( rendering software of a browser) would decouple logic listening/monitoring on state of download (for content loading) at a background (or lower) layer from the foreground (or higher layer) operation having logic mainly configured to interact with user click of the application layer, fetching readily loaded data and rendering user requested data, the decoupling background from foreground boosting efficient performance of software or logic configured for its corresponding purpose and operational context.
	As per claim 18, Landsman discloses method of claim 1, wherein the software includes first software that runs (agent monitors click-stream – para 0039; sensor applet 90 - Fig. 1A) the user requested content and second software for the monitoring the status (refer to rationale of claim 17; refer to stop event ending interstitial download per the end point teachings by Judson, Krassner, Walzack and Libes set forth with rationale A in claim 1) of the user requested content.
	As per claim 19, Landsman discloses an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a web browser, cause the web browser to perform operations comprising:
	displaying, by the web browser, advertisement content having a predetermined duration on a display device, in response to the web browser initiating a loading of user requested content on the display device;
	determining, by the web browser, that the loading of the user requested content has concluded to define a predetermined or expected stop event for the user requested content;
	ceasing, by the web browser, displaying the advertisement content in response to the stop event, wherein the stop event occurs prior to or after an end of the predetermined duration on the diaplay device, and
	redirecting, by the web browser and in response to the ceasing, the user to the user requested content.
	( all of which being addressed in claim 1)
	As per claim 20, Landsman discloses a computer system comprising: a processor in communication with a web browser; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
	displaying, by the web browser, advertisement content having a predetermined duration on a display device, in response to the web browser initiating a loading of user requested content on the display device;
	determining, by the web browser, that the loading of the user requested content has concluded to define a predetermined or expected stop event for the user requested content;
	ceasing, by the web browser, displaying the advertisement content in response to the stop event, wherein the stop event occurs prior to or after an end of the predetermined duration on the display device; and
	redirecting, by the web browser and in response to the ceasing, the user to the user requested content.
	( all of which being addressed in claim 1)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landsman et al. USPubN: 2003/0028565 (herein Landsman) in view of Judson, USPN: 5,737,619 (herein Judson), Krassner et al, USPubN: 2005/0038900 (herein Krassner), Libes et al, USPubN: 2006/0242017 (herein Libes) and Walczak et al, USPubN: 2006/0100928 (herein Walczak), further in view of Carpenter, USPubN: 2010/0058220 (herein Carpenter), Miller et al, USPubN: 2008/0276269 (herein Miller) and Derosa-Grund, USPubN: 2009/0281889 (herein dGrund)
	As per claim 4, Landsman does not explicitly disclose method of claim 1, wherein the displaying the advertisement content includes displaying at least one of a partially transparent version or a translucent version of the advertisement content. 
	Value of the meta-content advertisements is depicted on characteristic of the display pane, including one being expressed per its translucency as taught in Carpenter (para 0240, 0262). 	Translucent or "mouse over" display characteristic of ads being overlaid content over a browser in order for the user to see browser through the ads is shown in dGrund (para 0043), whereas the superimposing of ads over a viewable video content is show in Miller (para 0046) as translucent advertisement that would still allow visual access to the video content.
	Therefore, based on Landsman’s effect of to render transparent any underlying issues between browser and advertisement in association with changes to corresponding webpages (e.g. maintenance thereof – para 0052) such as unburdening the user (Landsman: para 0033), or decoupling him from active role (para 0049) thereby improving user comfort/experience, It would have been obvious at the time o.f the instant disclosure for one skill in the art to implement display of ads in Landsman's approach so that the displaying would include translucency of the pane in function of the importance of the data being conveyed by the ads (see Carpenter), the translucent display of advertisement also enabling mouse over effect when the browser content (see dGrund) beneath the ads is deemed of some import to the user, the displaying of advertisement in terms superimposed elements having associated degree of translucency similar to dGrund, based on the relative weight or viewable importance of non- transiucent content (see video in Miller) over translucent part; because 
	augmentation to the user comfort and interest of the latter in the use of browser content on basis of how data or page layout is presented per effect of display characteristics such as overlaying color, transparency or translucency type superimposition would enable the user to visually distinguish on importance of information in function of associated displayed/color- coded layers, and/or to assess on semantic distinction relative to data being overlaid by other data, as the overlaying and translucence of data subdued under other color layers would put forth significance of some information over less significant one, the benefit of visual perception as experienced also improving intellectual acquisition of the user and/or prompt grasp of relative weight, significance among data being advertised or content being displayed, thereby easing decision making by the user in choosing or specifying link from which specific content or Web pages can be rendered next
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 19-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 19-20 of U.S. Patent No. 9,870,575 (hereinafter ‘575).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘575 claim 1
A method, comprising:
displaying, by a web browser, advertisement content having a predetermined duration on a display device, in response to the web browser initiating a loading of user requested content on the display device;
A method, comprising: 
displaying, by a web browser, advertisement content having a predetermined duration on a display device, in response to the web browser initiating a loading of user requested content on the display device;
determining, by the web browser, that the loading of the user requested content has concluded to define a predetermined or expected stop event for the user requested content;

determining, by the web browser, that the loading of the user requested content has concluded to define a stop event for the user requested content; 
ceasing, by the web browser, displaying the advertisement content in response to the stop event, wherein the stop event occurs prior te or after an end of the predetermined duration on ihe display device; and
ceasing, by the web browser, displaying the advertisement content in response to the stop event, wherein the stop event occurs prior to or after an end of the predetermined duration on the display device; and
redirecting, by the web browser and in response to the ceasing, the user to the user requested content.
redirecting, by the web browser and in response to the ceasing, the user to the user requested content.


Hence, instant (method) claim 1 is deemed a obvious variant to ‘575 (method) claim 1
Article instant claim 19 recites the same steps as instant claim 1, whereas ‘575 (article) claim 19 recites the exact steps of ‘575 claim 1; hence instant claim 19 is deemed obvious over the language of ‘575 claim 19 for the same ODP set forth above.
System instant claim 20 recites the same steps as instant claim 1, whereas ‘575 (system) claim 20 recites the exact steps of ‘575 claim 1; hence instant claim 20 is deemed obvious over the language of ‘575 claim 20 for the same ODP set forth above.
Claims 1, 19-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 18-19 of U.S. Patent No. 9,524,513 (hereinafter ‘513).
	Instant claim 1 recites the same limitations as ‘513 claim 1 as following:
	A method for displaying advertisement content on an internet capable device, comprising:
displaying, by a web browser, advertisement content having a duration on a screen in a foreground operation on an internet capable device, in response to the web browser initiating a loading of user requested content in a background operation on the internet capable device;
monitoring, by the web browser and in response to the displaying, the loading of the user requested content in the background operation;
`	determining, by the web browser and based on the monitoring, that the loading of the user requested content has concluded in the background operation to define a user requested content stop event;
	ceasing, by the web browser and in response to the user requested content stop event, displaying in the foreground operation of the advertisement content prior to an end of the duration on the screen of the internet capable device; and
	redirecting, by the web browser and in response to the ceasing, the user to the user requested

	Hence, instant claim 1 would be obvious over ‘513 claim 1
	As instant claims 19 and 20 recite, each the identical steps to instant claim 1, instant (article) claim 19 and (system) claim 20 are respectively obvious over ‘513 (article) claim 18 and (system) claim 19 for the same ODP set forth above.
Dependent instant claims 2-18 for being dependent on a rejected base claim, are also non-patentable for the ODP reason set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 15, 2021